Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3213 Filed 12/04/20 Page 1 of 51




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN




 WILLIAM FEEHAN,

                            Plaintiff,                      CASE NO. 2:20-cv-1771
                 v.

 WISCONSIN ELECTIONS COMMISSION,
  and its members ANN S. JACOBS,
  MARK L. THOMSEN, MARGE
  BOSTELMAN, JULIE M. GLANCEY,
  DEAN KNUDSON, ROBERT F.
  SPINDELL, JR., in their official
  capacities, GOVERNOR TONY EVERS,
  in his official capacity,

                            Defendants.



                      AMENDED COMPLAINT FOR
      DECLARATORY, EMERGENCY, AND PERMANENT INJUNCTIVE RELIEF




                                  NATURE OF THE ACTION

      1. This civil action brings to light a massive election fraud, multiple violations of Wisconsin

 Statutes Chapters 5 – 12 (hereafter, “Wisconsin Election Code”), see, e.g., Wis. Stat. §§ 5.03, et.

 seq., in addition to the Election and Electors Clauses and Equal Protection Clause of the U.S.

 Constitution.   These violations occurred during the 2020 General Election in the City of

 Milwaukee, southeastern Wisconsin counties, and throughout the State of Wisconsin, as set forth

 in the affidavits of dozens of eyewitnesses and the statistical anomalies and mathematical

 impossibilities detailed in the affidavits of expert witnesses. See Exh. 19, Declaration of affiant

 presenting statistical analysis prediction of 105,639 fraudulent ballots cast for Joe Biden in the
                                                  1


           Case 2:20-cv-01771-PP Filed 12/03/20 Page 1 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3214 Filed 12/04/20 Page 2 of 51




 City of Milwaukee and Exh. 17, Declaration of Russell James Ramsland, Jr. wherein he

 demonstrates it is statistically impossible for Joe Biden to have won Wisconsin.

       2. The scheme and artifice to defraud was for the purpose of illegally and fraudulently

 manipulating the vote count to manufacture an election of Joe Biden as President of the United

 States, and also of various down ballot democrat candidates in the 2020 election cycle. The fraud

 was executed by many means, but the most fundamentally troubling, insidious, and egregious ploy

 was the systemic adaptation of old-fashioned “ballot-stuffing” techniques. See Exh. 16, U. S.

 Senator Elizabeth Warren (D. Mass.) letter of December 6, 2019 concerning the dangers of private

 equity control and censorship of election technology in the United States.

       3. The fraud has now been amplified and rendered virtually invisible by computer software

 created and run by domestic and foreign actors for that very purpose. See Exh. 18, Joint

 Cybersecurity Advisory issued on October 30, 2020 by the U.S. Department of Justice Federal

 Bureau of Investigation (FBI) and the Cybersecurity & Infrastructure Security Agency (CISA)

 warning election officials about actual election system hacking events by Iranian agents in an

 attempt to manipulate the November 3, 2020 election. This Amended Complaint details an

 especially egregious range of conduct in Milwaukee County and the City of Milwaukee, along

 with Dane County, La Crosse County, Waukesha County, St. Croix County, Washington County,

 Bayfield County, Ozaukee County and various other counties throughout Wisconsin employing

 Dominion Systems, though this conduct occurred throughout the State at the direction of

 Wisconsin state election officials.

       4. The multifaceted schemes and artifices implemented by Defendants and their

 collaborators to defraud resulted in the unlawful counting, or fabrication, of hundreds of thousands

 of illegal, ineligible, duplicate or purely fictitious ballots in the State of Wisconsin, that collectively

                                                     2


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 2 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3215 Filed 12/04/20 Page 3 of 51




 add up to multiples of Biden’s purported lead in the State of 20,565 votes.

       5. While this Amended Complaint, and the eyewitness and expert testimony incorporated

 herein, identify with specificity sufficient ballots required to set aside the 2020 General Election

 results, the entire process is so riddled with fraud, illegality, and statistical impossibility that this

 Court, and Wisconsin’s voters, courts, and legislators, cannot rely on, or certify, any numbers

 resulting from this election. Accordingly, this Court must set aside the results of the 2020 General

 Election and grant the declaratory and injunctive relief requested herein.

                        Dominion Voting Systems Fraud and Manipulation

       6. The fraud begins with the election software and hardware from Dominion Voting

 Systems Corporation (“Dominion”) used by the Wisconsin Elections Commission. The Dominion

 systems derive from the software designed by Smartmatic Corporation, which became Sequoia in

 the United States.

       7. Smartmatic and Dominion were founded by foreign oligarchs and dictators to ensure

 computerized ballot-stuffing and vote manipulation to whatever level was needed to make certain

 Venezuelan dictator Hugo Chavez never lost another election. See Exh. 1, Redacted Declaration

 of Dominion Venezuela Whistleblower (“Dominion Whistleblower Report”) and Exh. 8,

 Statement by Ana Mercedes Diaz Cardozo outlining actual examples of election manipulation by

 hacking and misuse of technology in Venezuelan elections. Notably, Chavez “won” every election

 thereafter.

       8. As set forth in the Dominion Whistleblower Report, the Smartmatic software was

 contrived through a criminal conspiracy to manipulate Venezuelan elections in favor of dictator

 Hugo Chavez:

         Importantly, I was a direct witness to the creation and operation of an electronic
         voting system in a conspiracy between a company known as Smartmatic and the
                                                    3


               Case 2:20-cv-01771-PP Filed 12/03/20 Page 3 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3216 Filed 12/04/20 Page 4 of 51




        leaders of conspiracy with the Venezuelan government. This conspiracy
        specifically involved President Hugo Chavez Frias, the person in charge of the
        National Electoral Council named Jorge Rodriguez, and principals, representatives,
        and personnel from Smartmatic. The purpose of this conspiracy was to create and
        operate a voting system that could change the votes in elections from votes against
        persons running the Venezuelan government to votes in their favor in order to
        maintain control of the government. In mid-February of 2009, there was a national
        referendum to change the Constitution of Venezuela to end term limits for elected
        officials, including the President of Venezuela. The referendum passed. This
        permitted Hugo Chavez to be re-elected an unlimited number of times. . . .

        Smartmatic’s electoral technology was called “Sistema de Gestión Electoral” (the
        “Electoral Management System”). Smartmatic was a pioneer in this area of
        computing systems. Their system provided for transmission of voting data over the
        internet to a computerized central tabulating center. The voting machines
        themselves had a digital display, fingerprint recognition feature to identif y the
        voter, and printed out the voter’s ballot. The voter’s thumbprint was linked to a
        computerized record of that voter’s identity. Smartmatic created and operated the
        entire system. Id. ¶¶ 10 & 14.

      9. A core requirement of the Smartmatic software design ultimately adopted by Dominion

 for Wisconsin’s elections was the software’s ability to hide its manipulation of votes from any

 audit. As the whistleblower explains:

        Chavez was most insistent that Smartmatic design the system in a way that the
        system could change the vote of each voter without being detected. He wanted the
        software itself to function in such a manner that if the voter were to place their
        thumb print or fingerprint on a scanner, then the thumbprint would be tied to a
        record of the voter’s name and identity as having voted, but that voter would not
        tracked to the changed vote. He made it clear that the system would have to be setup
        to not leave any evidence of the changed vote for a specific voter and that there
        would be no evidence to show and nothing to contradict that the name or the
        fingerprint or thumb print was going with a changed vote. Smartmatic agreed to
        create such a system and produced the software and hardware that accomplished
        that result for President Chavez. Id. ¶15.


     10. The design and features of the Dominion software do not permit a simple audit to reveal

 its misallocation, redistribution, or deletion of votes. First, the system’s central accumulator does

 not include a protected real-time audit log that maintains the date and time stamps of all significant

 election events. Key components of the system utilize unprotected logs. Essentially this allows

                                                   4


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 4 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3217 Filed 12/04/20 Page 5 of 51




 an unauthorized user the opportunity to arbitrarily add, modify, or remove log entries, causing the

 machine to log election events that do not reflect actual voting tabulations—or more specifically,

 do not reflect the actual votes of or the will of the people. 1 See Exh. 14, Declaration of Ronald

 Watkins regarding manipulation of Dominion software and built-in optical ballot scanning systems

 to contrive an election outcome in multiple states.

        11. This Amended Complaint will show that Dominion violated physical security standards

 by connecting voting machines to the Internet, allowing Dominion, domestic third parties or hostile

 foreign actors to access the system and manipulate election results, and moreover potentially to

 cover their tracks due to Dominion’s unprotected log. Accordingly, a thorough forensic

 examination of Dominion’s machines and source code (pursuant to Wisconsin Statute § 5.905) is

 required to document these instances of voting fraud, as well as Dominion’s systematic violations

 of the Voting Rights Act record retention requirements through manipulation, alteration,

 destruction and likely foreign exfiltration of voting records. See 52 U.S.C. § 20701.

        12. These and other problems with Dominion’s software have been widely reported in the

 press and been the subject of investigations. In certifying Dominion Voting Systems Democracy

 Suite, Wisconsin officials disregarded all the concerns that caused Dominion software to be

 rejected by the Texas Board of elections in 2020 because it was deemed vulnerable to undetected

 and non-auditable manipulation. Texas denied Certification because of concerns that it was not

 safe from fraud or unauthorized manipulation. See Exh. 11.

        13. An industry expert, Dr. Andrew Appel, Princeton Professor of Computer Science and


    1 See Ex. 7, August 24, 2020 Declaration of Harri Hursti, ¶¶45-48 (expert testimony in Case
 1:17-cv-02989 in the U.S. District Court for the Northern District of Georgia). The Texas
 Secretary of State refused to certify Dominion for similar reasons as those cited by Mr. Hursti. See
 Ex. 9, State of Texas Secretary of State, Elections Division, Report of Review of Dominion Voting
 Systems Democracy Suite 5.5-A at 2 (Jan. 24, 2020).
                                                  5


             Case 2:20-cv-01771-PP Filed 12/03/20 Page 5 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3218 Filed 12/04/20 Page 6 of 51




 Election Security Expert has recently observed, with reference to Dominion Voting machines: “I

 figured out how to make a slightly different computer program that just before the polls were

 closed, it switches some votes around from one candidate to another. I wrote that computer

 program into a memory chip and now to hack a voting machine you just need 7 minutes alone with

 a screwdriver.”2

        14. In addition to the Dominion computer fraud, this Amended Complaint identifies several

 additional categories of “traditional” voting fraud that occurred as a direct result of Defendant

 Wisconsin Election Commission (“WEC”) and other Defendants directing Wisconsin clerks and

 other election officials to ignore or violate the express requirements of the Wisconsin Election

 Code. First, the WEC issued “guidance” to county and municipal clerks not to reject “indefinitely

 confined” absentee voters, even if the clerks possess “reliable information” that the voter is no

 longer indefinitely confined, in direct contravention of Wisconsin Statute § 6.86(2)(6), which

 states that clerks must remove such voters. Second, the WEC issued further guidance directing

 clerks – in violation of Wisconsin Statute § 6.87(6)(d), which states that an absentee envelope

 certification “is missing the address of a witness, the ballot may not be counted ” – to instead fill

 in the missing address information.

        15. This Amended Complaint presents expert witness testimony demonstrating that several

 hundred thousand illegal, ineligible, duplicate or purely fictitious votes must be thrown out, in

 particular:

          A. A report from Dr. William Briggs, showing that there were approximately
             29,594 absentee ballots listed as “unreturned” by voters that either never
             requested them, or that requested and returned their ballots;

          B. Reports from Redacted Expert Witnesses who can show an algorithm was used

    2Andrew W. Appel, et al., “Ballot Marking Devices (BMDs) Cannot Assure the Will of the
 Voters” at (Dec. 27, 2019),( attached hereto as Exh. 10 (“Appel Study”)).
                                                  6


               Case 2:20-cv-01771-PP Filed 12/03/20 Page 6 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3219 Filed 12/04/20 Page 7 of 51




            to pick a winner.

     16. In the accompanying redacted declaration of a former electronic intelligence analyst with

 305th Military Intelligence with experience gathering SAM missile system electronic intelligence,

 the Dominion software was accessed by agents acting on behalf of China and Iran in order to

 monitor and manipulate elections, including the most recent US general election in 2020. See Exh.

 12 (copy of redacted witness affidavit).

     17. These and other “irregularities” demonstrate that at least 318,012 illegal ballots were

 counted in Wisconsin. This provides the Court with sufficient grounds to set aside the results of

 the 2020 General Election and provide the other declaratory and injunctive relief requested herein.

                                  JURISDICTION AND VENUE

     18. This Court has subject matter under 28 U.S.C. § 1331 which provides, “The district courts

 shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

 of the United States.”

     19. This Court also has subject matter jurisdiction under 28 U.S.C. § 1343 because this action

 involves a federal election for President of the United States. “A significant departure from the

 legislative scheme for appointing Presidential electors presents a federal constitutional question.”

 Bush v. Gore, 531 U.S. 98, 113 (2000) (Rehnquist, C.J., concurring); Smiley v. Holm, 285 U.S.

 355, 365 (1932).

     20. The jurisdiction of the Court to grant declaratory relief is conferred by 28 U.S.C. §§ 2201

 and 2202 and by Rule 57, Fed. R. Civ. P.

     21. This Court has jurisdiction over the related Wisconsin constitutional claims and state-law

 claims under 28 U.S.C. § 1367.

     22. Venue is proper because a substantial part of the events or omissions giving rise to the


                                                   7


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 7 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3220 Filed 12/04/20 Page 8 of 51




 claim occurred in the Eastern District. 28 U.S.C. § 1391(b) & (c).

     23. Because the United States Constitution reserves for state legislatures the power to set the

 time, place, and manner of holding elections for the President, state executive officers have no

 authority to unilaterally exercise that power, much less flout existing legislation.

                                           THE PARTIES

     24. Plaintiff William Feehan, is a registered Wisconsin voter and a nominee of the Republican

 Party to be a Presidential Elector on behalf of the State of Wisconsin. Mr. Feehan is a resident of

 the City of La Crosse and La Crosse County, Wisconsin.

     25. Presidential Electors “have a cognizable interest in ensuring that the final vote tally

 reflects the legally valid votes cast,” as “[a]n inaccurate vote tally is a concrete and particularized

 injury to candidates such as the Electors.” Carson v. Simon, 978 F.3d 1051, 1057 (8th Cir. 2020)

 (affirming that Presidential Electors have Article III and prudential standing to challenge actions

 of state officials implementing or modifying State election laws); see also McPherson v. Blacker,

 146 U.S. 1, 27 (1892); Bush v. Palm Beach Cty. Canvassing Bd., 531 U.S. 70, 76 (2000) (per

 curiam).

     26. Plaintiff Feehan has standing to bring this action as a voter and as a candidate for the

 office of Elector under Wis. Stat. §§ 5.10, et seq (election procedures for Wisconsin electors). As

 such, Presidential Electors “have a cognizable interest in ensuring that the final vote tally reflects

 the legally valid votes cast,” as “[a]n inaccurate vote tally is a concrete and particularized injury

 to candidates such as the Electors.” Carson v. Simon, 978 F.3d 1051, 1057 (8th Cir. 2020)

 (affirming that Presidential Electors have Article III and prudential standing to challenge actions

 of state officials in implementing or modifying State election laws); see also McPherson v.

 Blacker, 146 U.S. 1, 27 (1892); Bush v. Palm Beach Cty. Canvassing Bd., 531 U.S. 70, 76 (2000)

                                                    8


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 8 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3221 Filed 12/04/20 Page 9 of 51




 (per curiam).

     27. Plaintiff brings this action to prohibit certification of the election results for the Office of

 President of the United States in the State of Wisconsin and to obtain the other declaratory and

 injunctive relief requested herein. Those results were certified by Defendants on November 30,

 2020, indicating a plurality for Mr. Biden of 20,565 votes out of 3,240,867 cast.

     28. The Defendants are Wisconsin Elections Commission (“WEC”), a state agency, and its

 members Ann S. Jacobs, Mark L. Thomsen, Marge Bostelman, Julie M. Glancey, Dean Knudson,

 and Robert F. Spindell, Jr., in their official capacities

     29. Defendant Governor Tony Evers is named as a defendant in his official capacity as

 Wisconsin’s governor.

     30. Defendant WEC was created in 2015 by the Wisconsin Legislature as an independent

 agency under the Executive branch to administer Wisconsin’s election laws. Wis. Stat. §§ 5.03 &

 15.61. The WEC is authorized to adopt administrative rules pursuant to Chapter 227 of the

 Wisconsin Statutes, but nothing under Wisconsin’s election laws authorizes the WEC to issue any

 documents, make any oral determinations or instruct governmental officials ad ministering

 elections to perform any act contrary to Wisconsin law governing elections.

     31. Furthermore, the Wisconsin Legislature also created municipal elections commissions for

 municipalities with a population greater than 500,000 and a county elections commissions for

 counties with a population greater than 750,000. Wis Stat. § 7.20. As a result, the City of

 Milwaukee Elections Commission was created as well as the Milwaukee County Elections

 Commission and the Dane County Elections Commission. These county and municipal elections

 commissions are responsible for administering the elections in their respective jurisdictions.




                                                    9


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 9 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3222 Filed 12/04/20 Page 10 of 51




                                      STATEMENT OF FACTS

      32. Plaintiff brings this action under 42 U.S.C. §§ 1983 and 1988, to remedy deprivations of

  rights, privileges, or immunities secured by the Constitution and laws of the United States and to

  contest the election results, and the corollary provisions under the Wisconsin Constitution.

      33. The United States Constitution sets forth the authority to regulate federal elections. With

  respect to the appointment of presidential electors, the Constitution provides:

          Each State shall appoint, in such Manner as the Legislature thereof may direct, a
          Number of Electors, equal to the whole Number of Senators and Representatives to
          which the State may be entitled in the Congress: but no Senator or Representative,
          or Person holding an Office of Trust or Profit under the United States, shall be
          appointed an Elector.

          U.S. CONST. art. II, § 1 (“Electors Clause”).

      34. None of Defendants is a “Legislature” as required under the Elections Clause or Electors

  Clause to set the rules governing elections. The Legislature is “‘the representative body which

  ma[kes] the laws of the people.’” Smiley, 285 U.S. 365. Regulations of presidential elections, thus,

  “must be in accordance with the method which the state has prescribed for legislative enactments.”

  Id. at 367; see also Ariz. State Legislature v. Ariz. Indep. Redistricting Comm’n, 576 U.S. 787, 135

  S. Ct. 2652, 2668 (U.S. 2015).

      35. The WEC certified the Presidential Election results on November 30, 2020.                    The

  Presidential election results in Wisconsin show a difference of 20,565 “tallied” votes in favor of

  former Vice-President Joe Biden over President Trump.

      36. Based upon all the allegations of fraud, statutory violations, and other misconduct, as

  stated herein and in the attached affidavits, it is necessary to enjoin the certification of the election

  results pending a full investigation and court hearing, and to order an independent audit of the

  November 3, 2020 election to ensure the accuracy and integrity of the election.


                                                     10


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 10 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3223 Filed 12/04/20 Page 11 of 51




                    I. VIOLATIONS OF WISCONSIN ELECTION CODE

       A. WEC Directed Clerks to Violate Wisconsin Election Code Requirements for
          Absentee Voting by “Indefinitely Confined” without Photo ID.

      37. The Wisconsin State Legislature adopted Act 23 in 2011 to require Wisconsin electors to

  present an identification containing a photograph, such as a driver’s license, to either a municipal or

  county clerk, when registering to vote and when voting. Wis. Stat. §§ 6.34; 6.79 (2). The Wisconsin

  State Legislature adopted the photo ID requirement to deter the casting of ballots by persons either not

  eligible to vote or persons fraudulently casting multiple ballots. League of Women Voters of

  Wisconsin Education Network, Inc. v. Walker, 851 N.W.2d 302, 314 (Wis. 2014).

      38. Wisconsin’s absentee voting is governed by Wisconsin Statutes § 6.84 - § 6.89. Under

  Wisconsin Statutes §6.86, every absentee elector applicant must present a photo ID when registering

  to vote absentee except absentee voters who registered as “indefinitely confined,” Wis. Stat. §6.86

  (ac), meaning someone confined “because of age, physical illness or infirmity or is disabled for an

  indefinite period.” Wis. Stat. § 6.86(2)(a). As a result, Wisconsin election procedures for voting

  absentee based on “indefinitely confined” status circumvent the photo ID requirement, creating an

  avenue for fraudulent voting.

      39. In order to ensure that only those who are “indefinitely confined” may use the “indefinitely

  confined” absentee ballot in an election, Wisconsin Statutes §6.86 provides that any elector who files

  an application for an absentee ballot based on indefinitely confined status may not use the absentee

  ballot if the electoral is no longer “indefinitely confined.” Wisconsin Statutes § 6.86 (2)(b) further

  provides that the municipal clerk “shall remove the name of any other elector from the list upon

  request of the elector or upon receipt of reliable information that an elector no longer qualifies for

  the service.”

      40. Despite this clear statutory requirement, the Administrator of the Wisconsin Election

                                                    11


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 11 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3224 Filed 12/04/20 Page 12 of 51




  Commission, Meagan Wolfe, issued a written directive on May 13, 2020 to the clerks across the

  State of Wisconsin stating that the clerks cannot remove an allegedly “indefinitely confined”

  absentee voter from the absentee voter register if the clerk had “reliable information” that an

  allegedly “indefinitely confined” absentee voter is no longer “indefinitely confined.” The directive

  specifically stated:

           Can I deactivate an absentee request if I believe the voter is not indefinitely
           confined? No. All changes to status must be made in writing and by the voter’s
           request. Not all medical illnesses or disabilities are visible or may only impact the
           voter intermittently. (See WEC May 13, 2020 Guidance Memorandum).

        41. The WEC’s directive thus directly contradicts Wisconsin law, which specifically provides

  that clerks “shall” remove an indefinitely confined voter from the absentee voter list if the clerk

  obtains “reliable information” that the voter is no longer indefinitely confined.

        42. As a result of the directive, clerks did not remove from the absentee voter lists maintained

  by their jurisdictions the absentee voters who claimed “indefinitely confined” status but who in

  fact were no longer “indefinitely confined.” This resulted in electors who were allegedly

  “indefinitely confined” absentee voters casting ballots as “indefinitely confined” absentee voters

  who were not actually “indefinitely confined” absentee voters.

        B. WEC Directed Clerks to Violate Wisconsin Law Prohibiting Counting of
           Absentee Ballot Certificates Missing Witness Addresses.

        43. In 2015, the Wisconsin Legislature passed Act 261, amending Wisconsin’s election laws,

  including a requirement, codified as Wisconsin Statute § 6.87(d), that absentee ballots include both

  elector and witness certifications, which must include the address of the witness. If the address

  of the witness is missing from the witness certification, however, “the ballot may not be counted.”

  Id.

        44. On October 18, 2016, WEC reacted to this legislation by issuing a memorandum, which,


                                                    12


             Case 2:20-cv-01771-PP Filed 12/03/20 Page 12 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3225 Filed 12/04/20 Page 13 of 51




  among other things, permitted clerks to write in the witness address onto the absentee ballot

  certificate itself, effectively nullifying this express requirement. (See WEC October 18, 2016

  Guidance Memorandum).        Wisconsin election officials reiterated this unlawful directive in

  publicly posted training videos. For example, in a Youtube video posted before the November 3,

  2020 General Election by Clarie Woodall-Voog of the Milwaukee Elections Commission, Ms.

  Woodall-Voog advised clerks that missing items “like witness address may be written in red.”3

         C. WEC Directed Clerks to Illegally Cure Absentee Ballots by Filling in Missing
            Information on Absentee Ballot Certificates and Envelopes.

         45. On October 19, 2020, WEC instructed its clerks that, without any legal basis in the

  Wisconsin Election Code, they could simply fill in missing witness or voter certification

  information using, e.g., personal knowledge, voter registration information, or calling the voter or

  witness. The WEC further advised that voters or witnesses could cure any missing information at

  the polling place, again without citing any authority to do so under Wisconsin Election Code.

                           II. EXPERT WITNESS TESTIMONY:
                        EVIDENCE OF WIDESPREAD VOTER FRAUD

         A. Approximately 15,000 Wisconsin Mail-In Ballots Were Lost, and
            Approximately 18,000 More Were Fraudulently Recorded for Voters who
            Never Requested Mail-In Ballots.

         46. The attached report of William M. Briggs, Ph.D., Exh. 2 (“Dr. Briggs Report”)

  summarizes the multi-state phone survey that includes a survey of Wisconsin voters collected by

  Matt Braynard, which was conducted from November 15-17, 2020. See Exh. 3 (“Braynard

  Survey”). The Briggs analysis identified two specific errors involving unreturned mail-in ballots

  that are indicative of voter fraud, namely: “Error #1: those who were recorded as receiving

  absentee ballots without requesting them;” and “Error #2: those who returned absentee ballots


     3
         See https://www.youtube.com/watch?v=hbm-pPaYiqk (video a 10:43 to 11:07).
                                                  13


              Case 2:20-cv-01771-PP Filed 12/03/20 Page 13 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3226 Filed 12/04/20 Page 14 of 51




  but whose votes went missing (i.e., marked as unreturned).” Exh. 2. Dr. Briggs then conducted a

  parameter-free predictive model to estimate, within 95% confidence or prediction intervals, the

  number of ballots affected by these errors out of a total of 96,771 unreturned mail-in ballots for

  the State of Wisconsin.

      47. With respect to Error #1, Dr. Briggs’ analysis estimated that 16,316-19,273 ballots out

  of the total 96,771 unreturned ballots were recorded for voters who had not requested them. Id.

  With respect to Error #2, he found 13,991 – 16,757 ballots out of 96,771 unreturned ballots

  recorded for voters who did return their ballots were recorded as being unreturned. Id.

  Taking the average of the two types of errors together, 29,594 ballots, or 31% of the total, are

  “troublesome.”

      48. These errors are not only conclusive evidence of widespread fraud by the State of

  Wisconsin, but they are fully consistent with the fact witness statements cited above regarding the

  evidence about Dominion presented below insofar as these unreturned absentee ballots

  represent a pool of blank ballots that could be filled in by third parties to shift the election

  to Joe Biden, and also present the obvious conclusion that there must be absentee ballots

  unlawfully ordered by third parties that were returned.

      49. With respect to Error #1, Dr. Briggs’ analysis demonstrates that approximately 17,795

  absentee ballots were sent to someone besides the registered voter named in the request, and

  thus could have been filled out by anyone and then submitted in the name of another voter.

  Regarding ballots ordered by third parties that were voted, those would no longer be in the

  unreturned pool and therefore cannot be estimated from this data set.

      50. With respect to Error #2, Dr. Briggs’ analysis indicates that approximately 15,374

  absentee ballots were either lost or destroyed (consistent with allegations of Trump ballot

                                                  14


           Case 2:20-cv-01771-PP Filed 12/03/20 Page 14 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3227 Filed 12/04/20 Page 15 of 51




  destruction) and/or were replaced with blank ballots filled out by election workers, Dominion

  or other third parties. Dr. Briggs’ analysis shows that 31% of “unreturned ballots” suffer from

  one of the two errors above – which is consistent with his findings in the four other States analyzed

  (Arizona 58%, Georgia 39%, Pennsylvania 37%, and Wisconsin 45%) – and provides further

  support that these widespread “irregularities” or anomalies were one part of a much larger multi-

  state fraudulent scheme to rig the 2020 General Election for Joe Biden.

         B. Nearly 7,000 Ineligible Voters Who Have Moved Out-of-State Illegally Voted
            in Wisconsin.

         51. Evidence compiled by Matt Braynard using the National Change of Address (“NCOA”)

  Database shows that 6,207 Wisconsin voters in the 2020 General Election moved out-of-state prior

  to voting, and therefore were ineligible. Exh. 3. Mr. Braynard also identified 765 Wisconsin

  voters who subsequently registered to vote in another state and were therefore ineligible to vote in

  the 2020 General Election. The merged number is 6,966 ineligible voters whose votes must be

  removed from the total for the 2020 General Election. 4 Id.

         C. A Statistical Study Reveals that Biden Overperformed in those Precincts that
            Relied on Dominion Voting Machines

         52. From November 13th , 2020 through November 28th , 2020, the Affiant conducted in-depth

  statistical analysis of publicly available data on the 2020 U.S. Presidential Election. This data

  included vote counts for each county in the United States, U.S. Census data, and type of voting

  machine data provided by the U.S. Election Assistance Committee. The Affiant’s analysis yielded

  several “red flags” concerning the percentage of votes won by candidate Biden in counties using

  voting machines provided by Dominion Voting Systems.           These red flags occurred in several


     4 Mr. Braynard posted the results of his analysis on Twitter.
  See https://twitter.com/MattBraynard/status/1329700178891333634?s=20. This Complaint
  includes a copy of his Report, (attached hereto as Exh. 3).
                                                   15


              Case 2:20-cv-01771-PP Filed 12/03/20 Page 15 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3228 Filed 12/04/20 Page 16 of 51




  States in the country, including Wisconsin. (See attached hereto as Exh. 4, copy of redacted

  Affiant, B.S. Mathematics and M.S. Statistics).

      53. The Affiant began by using Chi-Squared Automatic Interaction Detection (CHAID),

  which treats the data in an agnostic way—that is, it imposes no parametric assumptions that could

  otherwise introduce bias. Affiant posed the following question: “Do any voting machine types

  appear to have unusual results?” The answer provided by the statistical technique/algorithm was

  that machines from Dominion Voting Systems (Dominion) produced abnormal results. Id.

      54. Subsequent graphical and statistical analysis shows the unusual pattern involving

  machines from Dominion occurs in at least 100 counties and multiple States, including Wisconsin.

  The results from the vast majority of counties using the Dominion machines is 3 to 5.6 percentage

  points higher in favor of candidate Biden. This pattern is seen easily in graphical form when the

  results from “Dominion” counties are overlaid against results from “non-Dominion” counties. The

  results from “Dominion” counties do not match the results from the rest of the counties in the

  United States. The results are clearly statistically significant, with a p-value of < 0.00004. This

  translates into a statistical impossibility that something unusual involving Dominion machines is

  not occurring. This pattern appears in multiple States, including Wisconsin, and the margin of

  votes implied by the unusual activity would easily sway the election results. Id.

      55. The following graph shows the pattern. The large red dots are counties in Wisconsin that

  use Dominion voting machines. Almost all of them are above the blue prediction line, when in

  normal situations approximately half of them would be below the prediction line (as evidence by

  approximately half the counties in the U.S. (blue dots) that are below the blue centerline). The p-

  value of statistical analysis regarding the centerline for the red dots (Wisconsin counties with

  Dominion machines) is 0.000000049, pointing to a statistical impossibility that this is a “random”

                                                    16


           Case 2:20-cv-01771-PP Filed 12/03/20 Page 16 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3229 Filed 12/04/20 Page 17 of 51




  statistical anomaly. Some external force caused this anomaly:




          Id.

        56. To confirm that Dominion machines were the source of the pattern/anomaly, Affiant

  conducted further analysis using propensity scoring using U.S. census variables (including

  ethnicities, income, professions, population density and other social/economic data) , which was

  used to place counties into paired groups. Such an analysis is important because one concern could

  be that counties with Dominion systems are systematically different from their counterparts, so

  abnormalities in the margin for Biden are driven by other characteristics unrelated to the election.

  Id.

        57. After matching counties using propensity score analysis, the only difference between the

  groups was the presence of Dominion machines. This approach again showed a highly statistically


                                                  17


             Case 2:20-cv-01771-PP Filed 12/03/20 Page 17 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3230 Filed 12/04/20 Page 18 of 51




  significant difference between the two groups, with candidate Biden again averaging three

  percentage points higher in Dominion counties than in the associated paired county. The

  associated p-value is < 0.00005, against indicating a statistical impossibility that something

  unusual is not occurring involving Dominion machines. Id.

      58. The results of the analysis and the pattern seen in the included graph strongly suggest a

  systemic, system-wide algorithm was enacted by an outside agent, causing the results of

  Wisconsin’s vote tallies to be inflated by somewhere between three and five point six percentage

  points. Statistical estimating yields that in Wisconsin, the best estimate of the number of

  impacted votes is 181,440. Id.

      59. The summation of sections A through C above provide the following conclusions for the

  reports cited above, respectively.

             •   returned ballots that were deemed unreturned by the state: 15,374

             •   unreturned mail ballots unlawfully ordered by third parties: 17,795

             •   votes by persons that moved out of state or subsequently registered to vote
                 in another state for the 2020 election: 6,966

             •   Votes that were improperly relying on the “indefinitely confined”
                 exemption to voter ID: 96,437

             •   And excess votes arising from the statistically significant outperformance
                 of Dominion machines on behalf of Joe Biden: 181,440

     In Conclusion, the Reports cited above show a total amount of illegal votes identified that

     amount to 318,012 or over 15 times the margin by which candidate Biden leads President

     Trump in the state of Wisconsin.

    III. FACTUAL ALLEGATIONS REGARDING DOMINION VOTING SYSTEMS

      60. The State of Wisconsin, in many locations, used either Sequoia, a subsidiary of Dominion

  Systems, and or Dominion Systems, Democracy Suite 4.14-D first, and then included Dominion

                                                 18


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 18 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3231 Filed 12/04/20 Page 19 of 51




  Systems Democracy Suite 5.0-S on or about January 27, 2017, which added a fundamental

  modification: “dial-up and wireless results transmission capabilities to the ImageCast Precinct and

  results transmission using the Democracy Suite EMS Results Transfer Manager module.” (See

  Exh. 5, attached hereto, a copy of the Equipment for WI election systems).

         A. Dominion’s Results for 2020 General                    Election      Demonst ra t e
            Dominion Manipulated Election Results.

        61. Affiant Keshel’s findings that reflect the discussion cited above:

           While Milwaukee County is focal for transparency and observation violations,
           including reporting statistically impossible vote counts in the early morning hours
           away from scrutiny, Dane County has surged far past support totals for President
           Obama, despite expected difficulties mobilizing student voters to polls. President
           Trump has reconsolidated the Republican base in suburban Milwaukee and far
           surpassed his 2016 support levels but has been limited in margin growth by
           historically improbable Democratic support in these strongholds, which defy years
           of data in Wisconsin in which the Republican party surged as the Democratic Party
           plunged. Finally, in strong Trump counties showing a double inversion cycle (one
           party up, the other down), particularly in rural and exurban Wisconsin, Trump’s
           totals are soaring, and against established trends, Biden’s totals are at improbable
           levels of support despite lacking registration population
           (See attached hereto, Exh. 9, Aff. of Seth Keshel, MBA)




  Id.

        62. Keshel provides a graph reflecting the voter returns in a time-series. The highly unlikely

                                                   19


             Case 2:20-cv-01771-PP Filed 12/03/20 Page 19 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3232 Filed 12/04/20 Page 20 of 51




  and remarkably convenient attainment of this block of votes provides for a stunning depiction of

  the election and generates many questions. The analysis provided by Plaintiff’s multiple experts,

  including data, statistics and cyber, will reveal clear evidence of the multiple frauds that combined

  to change the outcome of the 2020 election.




  See Id.

        B. Administrative        and    Judicial    Decisions     Regarding      Dominion ’ s
           Security Flaws.

      63. Wisconsin. In 2018, Jill Stein was in litigation with Dominion Voting Systems

  (“DVS”) after her 2016 recount request pursuant to WISCONSIN STAT.§5.905(4) wherein

  DVS obtained a Court Order requiring confidentiality on information including voting counting

  source code, which Dominion claims is proprietary – and must be kept secret from the public. (See

  unpublished decision, Wisconsin Court of Appeals, No. 2019AP272 issued April 30, 2020).

  Rather than engaging in an open and transparent process to give credibility to Wiscons in’ s

                                                   20


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 20 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3233 Filed 12/04/20 Page 21 of 51




  Dominion-Democracy Suite voting system, the processes were hidden during the receipt,

  review, opening, and tabulation of those votes in direct contravention of Wiscons in ’ s

  Election Code and Federal law.

         64. Texas. The same Dominion Democracy Suite was denied certification in Texas by the

  Secretary of State on January 24, 2020, specifically because the “examiner reports raise concerns

  about whether Democracy Suite 5.5-A system … is safe from fraudulent or unauthorized

  manipulation.”5

         65. Georgia. Substantial evidence of this vulnerability was discussed in Judge Amy

  Totenberg’s October 11, 2020 Order in the USDC N.D. Ga. case of Curling, et al. v. Kemp, et. al,

  Case No. 1:17-cv-02989 Doc. No. 964. See, p. 22-23 (“This array of experts and subject matter

  specialists provided a huge volume of significant evidence regarding the security risks and deficits

  in the system as implemented in both witness declarations and live testimony at the preliminary

  injunction hearing.”); p. 25 (“In particular, Dr. Halderman’s testing indicated the practical

  feasibility through a cyber attack of causing the swapping or deletion of specific votes cast and the

  compromise of the system through different cyber attack strategies, including through access to

  and alteration or manipulation of the QR barcode.”) The full order should be read, for it is eye-

  opening and refutes many of Dominion’s erroneous claims and talking points.

         66. A District Judge found that Dominion’s BMD ballots are not voter verifiable, and they

  cannot be audited in a software independent way. The credibility of a BMD ballot can be no greater

  than the credibility of Dominion’s systems, which copious expert analysis has shown is deeply

  compromised. Similar to the issues in Wisconsin, Judge Totenberg of the District Court of Georgia


     5 See attached hereto, as Exh. 11, State of Texas Secretary of State, Elections Division, Report
  of Review of Dominion Voting Systems Democracy Suite 5.5-A at 2 (Jan. 24, 2020) (emphasis
  added).
                                                   21


              Case 2:20-cv-01771-PP Filed 12/03/20 Page 21 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3234 Filed 12/04/20 Page 22 of 51




  Northern District held:

         Georgia’s Election Code mandates the use of the BMD system as the uniform mode
         of voting for all in-person voters in federal and statewide elections. O.C.G.A. § 21-
         2-300(a)(2). The statutory provisions mandate voting on “electronic ballot
         markers” that: (1) use “electronic technology to independently and privately mark
         a paper ballot at the direction of an elector, interpret ballot selections, ... such
         interpretation for elector verification, and print an elector verifiable paper
         ballot;” and (2) “produce paper ballots which are marked with the elector’s choices
         in a format readable by the elector” O.C.G.A. § 21-2-2(7.1); O.C.G.A. § 21-2-
         300(a)(2). Plaintiffs and other voters who wish to vote in-person are required to
         vote on a system that does none of those things. Rather, the evidence shows that
         the Dominion BMD system does not produce a voter-verifiable paper ballot or
         a paper ballot marked with the voter’s choices in a format readable by the
         voter because the votes are tabulated solely from the unreadable QR code.

         See Order, pp. 81-82. (Emphasis added).

      67. This case was later affirmed in a related case, in the Eleventh Circuit in 2018 related to

  Georgia’s voting system in Common Cause Georgia v. Kemp, 347 F. Supp. 3d 1270 (11th Cir.

  2018). The Court found,

         In summary, while further evidence will be necessary in the future, the Court
         finds that the combination of the statistical evidence and witness declarations
         in the record here (and the expert witness evidence in the related Curling case
         which the Court takes notice of) persuasively demonstrates the likelihood of
         Plaintiff succeeding on its claims. Plaintiff has shown a substantial likelihood
         of proving that the Secretary’s failure to properly maintain a reliable and
         secure voter registration system has and will continue to result in the
         infringement of the rights of the voters to cast their vote and have their votes
         counted.

         Id.at 1294-1295.

      68. The expert witness in the above litigation in the United States District Court of

  Georgia, Case 1:17-cv-02989-AT, Harri Hursti, specifically testified to the acute security

  vulnerabilities, see Exh. 107, wherein he testified or found:

           A. “The scanner and tabulation software settings being employed to
              determine which votes to count on hand marked paper ballots are
              likely causing clearly intentioned votes to be counted ” “The voting
              system is being operated in Fulton County in a manner that escalat e s

                                                  22


           Case 2:20-cv-01771-PP Filed 12/03/20 Page 22 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3235 Filed 12/04/20 Page 23 of 51




             the security risk to an extreme level” “Votes are not reviewing their
             BMD printed ballots, which causes BMD generated results to be un-
             auditable due to the untrustworthy audit trail.” 50% or more of voter
             selections in some counties were visible to poll workers. Dominio n
             employees maintain near exclusive control over the EMS servers. “In
             my professional opinion, the role played by Dominion personnel in
             Fulton County, and other counties with similar arrangements, should
             be considered an elevated risk factor when evaluating the securit y
             risks of Georgia’s voting system.” Id. ¶26.

          B. A video game download was found on one Georgia Dominion system
             laptop, suggesting that multiple Windows updates have been made on
             that respective computer.

          C. There is evidence of remote access and remote troubleshooting which
             presents a grave security implication.

          D. Certified identified vulnerabilities should be considered an “extreme
             security risk.”

          E. There is evidence of transfer of control the systems out of the physic a l
             perimeters and place control with a third party off site.

          F. USB drives with vote tally information were observed to be remov ed
             from the presence of poll watchers during a recent election.

          G. “The security risks outlined above – operating system risks, the
             failure to harden the computers, performing operations directly on the
             operating systems, lax control of memory cards, lack of procedur e s,
             and potential remote access are extreme and destroy the credibility of
             the tabulations and output of the reports coming from a voting
             system.” Id. ¶49.

       C. Foreign Interference/Hacking and/or Manipulation of Dominio n
          Results.

            1. Evidence of Vulnerability to Foreign Hackers.

      69. In October of 2020 The FBI and CISA issued a JOINT CYBERSECURITY

  ADVISORY ON October 30, 2020 titled: Iranian Advanced Persistent Threat Actor Identified

  Obtained Voter Registration Data

        This joint cybersecurity advisory was coauthored by the Cybersecurity and
        Infrastructure Security Agency (CISA) and the Federal Bureau of Investigation
        (FBI). CISA and the FBI are aware of an Iranian advanced persistent threat (APT)

                                               23


          Case 2:20-cv-01771-PP Filed 12/03/20 Page 23 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3236 Filed 12/04/20 Page 24 of 51




          actor targeting U.S. state websites to include election websites. CISA and the FBI
          assess this actor is responsible for the mass dissemination of voter intimidation
          emails to U.S. citizens and the dissemination of U.S. election-related
          disinformation in mid-October 2020.1 (Reference FBI FLASH message ME-
          000138-TT, disseminated October 29, 2020). Further evaluation by CISA and the
          FBI has identified the targeting of U.S. state election websites was an intentional
          effort to influence and interfere with the 2020 U.S. presidential election.

  (See CISA and FBI Joint Cyber Security Advisory of October 30, 2020, a copy attached hereto as

  Exh. 18.)

      70. An analysis of the Dominion software system by a former US Military Intelligence

  expert subsequently found that the Dominion Voting system and software are accessible - and was

  compromised by rogue actors, including foreign interference by Iran and China. (See Exh. 12,

  Spider Declaration, (who remains redacted for security reasons).)

      71. The expert does an analysis and explains how by using servers and employees connected

  with rogue actors and hostile foreign influences combined with numerous easily discoverable

  leaked credentials, Dominion allowed foreign adversaries to access data and intentionally provided

  access to Dominion’s infrastructure in order to monitor and manipulate elections, including the

  most recent one in 2020. (See Exh. 12, Spider Declaration. Several facts are set forth related to

  foreign members of Dominion Voting Systems and foreign servers as well as foreign

  interference.).

      72. Another Declarant first explains the foundations of her opinion and then addresses the

  concerns of foreign interference in our elections through hardware components from companies

  based in foreign countries with adverse interests. She explains that Dominion Voting Systems

  works with SCYTL, and that votes on route, before reporting, go to SCYTL in foreign countries.

  On the way, they get mixed and an algorithm is applied, which is done through a secretive process.

          The core software used by ALL SCYTL related Election Machine/Software
          manufacturers ensures “anonymity” Algorithms within the area of this “shuffling”
                                                  24


              Case 2:20-cv-01771-PP Filed 12/03/20 Page 24 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3237 Filed 12/04/20 Page 25 of 51




         to maintain anonymity allows for setting values to achieve a desired goal under the
         guise of “encryption” in the trap-door…

         (See Exh. 13, Aff. of Computer analysis, at par. 32).

      73. The Affiant goes on to explain the foreign relationships in the hardware used by

  Dominion Voting Systems and its subsidiary Sequoia and explains specifically the port that

  Wisconsin uses, which is called Edge Gateway and that is a part of Akamai Technologies based in

  Germany:

         “Wisconsin has EDGE GATEWAY port which is AKAMAI TECHNOLOGIES
         based out of GERMANY. Using AKAMAI Technologies is allowing .gov sites to
         obfuscate and mask their systems by way of HURRICANE ELECTRIC (he.net)”

      74. This Declarant further explains the foundations of her opinion and then addresses the

  concerns of foreign interference in our elections through hardware components from companies

  based in foreign countries with adverse interests.

         The concern is the HARDWARE and the NON – ACCREDITED VSTLs as by
         their own admittance use COTS. The purpose of VSTL’s being accredited and their
         importance is ensuring that there is no foreign interference / bad actors accessing
         the tally data via backdoors in equipment software. The core software used by ALL
         SCYTL related Election Machine/Software manufacturers ensures “anonymity”.
         Algorithms within the area of this “shuffling” to maintain anonymity allows
         for setting values to achieve a desired goal under the guise of “encryption” in
         the trap-door…

         (See Id. at ¶32).

      75. This Declarant goes on to explain the foreign relationships in the hardware used by

  Dominion Voting Systems and its subsidiary Sequoia and specifically the port that Wisconsin uses:

         “Wisconsin has EDGE GATEWAY port which is AKAMAI TECHNOLOGIES
         based out of GERMANY. Using AKAMAI Technologies is allowing .gov sites to
         obfuscate and mask their systems by way of HURRICANE ELECTRIC (he.net)
         Kicking it to anonymous (AKAMAI Technologies) offshore servers.
         Wisconsin Port.

         China is not the only nation involved in COTS provided to election machines or the
         networking but so is Germany via a LAOS founded Chinese linked cloud service
                                                  25


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 25 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3238 Filed 12/04/20 Page 26 of 51




         company that works with SCYTL named Akamai Technologies that have offices
         in China and are linked to the server [for] Dominion Software.

         (See Id. at par. 21).

      76. The Affiant explains the use of an algorithm and how it presents throughout the statement,

  but specifically concludes that,

         The “Digital Fix” observed with an increased spike in VOTES for Joe Biden
         can be determined as evidence of a pivot. Normally it would be assumed that the
         algorithm had a Complete Pivot. Wilkinson’s demonstrated the guarantee as:




         Such a conjecture allows the growth factor the ability to be upper bound by values
         closer to n. Therefore, complete pivoting can’t be observed because there would be
         too many floating points. Nor can partial as the partial pivoting would overwhelm
         after the “injection” of votes. Therefore, external factors were used which is evident
         from the “DIGITAL FIX.” (See Id. at pars. 67-69)

         “The algorithm looks to have been set to give Joe Biden a 52% win even with an
         initial 50K+ vote block allocation was provided initially as tallying began (as in
         case of Arizona too). In the am of November 4, 2020 the algorithm stopped
         working, therefore another “block allocation” to remedy the failure of the
         algorithm. This was done manually as ALL the SYSTEMS shut down
         NATIONWIDE to avoid detection.”

         (See Id. at par. 73)

             2. Background of Dominion Connections to Smartmatic and Hostile
                Foreign Governments.

      77. An expert analysis by Russ Ramsland agrees with the data reflecting the use of an

  algorithm that causes the spike in the data feed, which is shown to be an injection of votes to

  change the outcome, because natural reporting does not appear in such a way.

      78. And Russ Ramsland can support that further by documenting the data feed that came from

  Dominion Voting Systems to Scytl -- and was reported with decimal points, which is contrary to

  one vote as one ballot: “The fact that we observed raw vote data coming directly that includes


                                                  26


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 26 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3239 Filed 12/04/20 Page 27 of 51




  decimal places establishes selection by an algorithm, and not individual voter’s choice.

  Otherwise, votes would be solely represented as whole numbers (votes cannot possibly be

  added up and have decimal places reported).”

         79. The report concludes that “Based on the foregoing, I believe these statistical anomalies

  and impossibilities compels the conclusion to a reasonable degree of professional certainty that the

  vote count in Wisconsin, in particular for candidates for President contain at least 119,430 (Para.

  13) up to 384,085 (Para. 15) illegal votes that must be disregarded. In my opinion, it is not possible

  at this time to determine the true results of the Wisconsin vote for President of the United States.”

                                The History of Dominion Voting Systems

         80. Plaintiff can also show Smartmatic’s incorporation and inventors who have

  background s evidencing their foreign connections, including Serbia, specifically its

  identified inventors:

           Applicant: SMARTM ATIC, CORP.

           Inventors: Lino Iglesias, Roger Pinate, Antonio Mugica, Paul Babic, Jeff rey
           Naveda, Dany Farina, Rodrigo Meneses, Salvador Ponticelli, Gisela
           Goncalves, Yrem Caruso6

         81. Another Affiant witness testifies that in Venezuela, she was in official positio n

  related to elections and witnessed manipulations of petitions to prevent a removal of

  President Chavez and because she protested, she was summarily dismissed. She explain s

  the vulnerabilities of the electronic voting system and Smartmatica to such manipulatio n s.

  (See Exh. 17, Cardozo Aff. ¶8).




     6
      See Patents Assigned to Smartmatic Corp., available at:
  https://patents.justia.com/assignee/smartmatic-corp
                                                   27


              Case 2:20-cv-01771-PP Filed 12/03/20 Page 27 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3240 Filed 12/04/20 Page 28 of 51




               3. US Government Warnings Regarding Hacking by Hostile Foreig n
                  Governments.

      82. In October of 2020 The FBI and CISA issued a JOINT CYBERSECURITY

  ADVISORY ON October 30, 2020 titled: Iranian Advanced Persistent Threat Actor Identified

  Obtained Voter Registration Data

         This joint cybersecurity advisory was coauthored by the Cybersecurity and
         Infrastructure Security Agency (CISA) and the Federal Bureau of Investigation
         (FBI). CISA and the FBI are aware of an Iranian advanced persistent threat (APT)
         actor targeting U.S. state websites to include election websites. CISA and the FBI
         assess this actor is responsible for the mass dissemination of voter intimidation
         emails to U.S. citizens and the dissemination of U.S. election-related
         disinformation in mid-October 2020.1 (Reference FBI FLASH message ME-
         000138-TT, disseminated October 29, 2020). Further evaluation by CISA and the
         FBI has identified the targeting of U.S. state election websites was an intentional
         effort to influence and interfere with the 2020 U.S. presidential election.

         (See Exh. 18, CISA and FBI Joint Cyber Security Advisory of October 30, 2020)

        D. Additional Independent Findings of Dominion Flaws.

      83. Further supportive of this pattern of incidents, reflecting an absence of mistake, Plaintiff

  has since learned that the “glitches” in the Dominion system, that have the uniform effect of hurting

  Trump and helping Biden, have been widely reported in the press and confirmed by the analysis

  of independent experts.

               1. Central Operator Can Remove, Discard or Manipulate Votes.

      84. Mr. Watkins further explains that the central operator can remove or discard batches

  of votes. “After all of the ballots loaded into the scanner’s feed tray have been through the scanner,

  the “ImageCast Central” operator will remove the ballots from the tray then have the option to

  either “Accept Batch” or “Discard Batch” on the scanning menu …. “ (Exh. 106, Watkins aff.

  ¶11). ¶8.

      85. Mr. Watkins further testifies that the user manual makes clear that the system allows for


                                                   28


              Case 2:20-cv-01771-PP Filed 12/03/20 Page 28 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3241 Filed 12/04/20 Page 29 of 51




  threshold settings to be set to find all ballots get marked as “problem ballots” for discretionary

  determinations on where the vote goes stating:

         9. During the ballot scanning process, the “ImageCast Central” software will detect
         how much of a percent coverage of the oval was filled in by the voter. The
         Dominion customer determines the thresholds of which the oval needs to be
         covered by a mark in order to qualify as a valid vote. If a ballot has a marginal mark
         which did not meet the specific thresholds set by the customer, then the ballot is
         considered a “problem ballot” and may be set aside into a folder named
         “NotCastImages”.

         10. Through creatively tweaking the oval coverage threshold settings, and
         advanced settings on the ImageCase Central scanners, it may be possible to set
         thresholds in such a way that a non-trivial amount of ballots are marked “problem
         ballots” and sent to the “NotCastImages” folder.

         11. The administrator of the ImageCast Central work station may view all images
         of scanned ballots which were deemed “problem ballots” by simply navigating
         via the standard “Windows File Explorer” to the folder named “NotCastImages”
         which holds ballot scans of “problem ballots”. It may be possible for an
         administrator of the “ImageCast Central” workstation to view and delete any
         individual ballot scans from the “NotCastImages” folder by simply using the
         standard Windows delete and recycle bin functions provided by the Windows 10
         Pro operating system. Id. ¶¶ 9-11.

              2. Dominion – By Design – Violates Federal Election & Voting Record
                 Retention Requirements.

      86. The Dominion System put in place by its own design violates the intent of Federal law

  on the requirement to preserve and retain records – which clearly requires preservation of all

  records requisite to voting in such an election.

         § 20701. Retention and preservation of records and papers by officers of
         elections; deposit with custodian; penalty for violation

         Every officer of election shall retain and preserve, for a period of twenty -
         two months from the date of any general, special, or primary election of
         which candidates for the office of President, Vice President, president ia l
         elector, Member of the Senate, Member of the House of Representatives, or
         Resident Commissioner from the Commonwealth of Puerto Rico are voted
         for, all records and papers which come into his possession relating to
         any application, registration, payment of poll tax, or other act requis it e
         to voting in such election, except that, when required by law, such record s
         and papers may be delivered to another officer of election and except that,
                                               29


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 29 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3242 Filed 12/04/20 Page 30 of 51




        if a State or the Commonwealth of Puerto Rico designates a custodian to
        retain and preserve these records and papers at a specified place, then such
        records and papers may be deposited with such custodian, and the duty to
        retain and preserve any record or paper so deposited shall devolve upon
        such custodian. Any officer of election or custodian who willfully fails to
        comply with this section shall be fined not more than $1,000 or impris o ned
        not more than one year, or both.

  See 52 USC § 20701.

            3. Dominion Vulnerabilities to Hacking.

      87. Plaintiff has since learned that the “glitches” in the Dominion system -- that have

  the uniform effect of hurting Trump and helping Biden -- have been widely reported in

  the press and confirmed by the analysis of independent experts, a partial summary of

  which is included below.

        (1) Users on the ground have full admin privileges to machines and
            software. The Dominion system is designed to facilitate vulnerability
            and allow a select few to determine which votes will be counted in any
            election. Workers were responsible for moving ballot data from pollin g
            place to the collector’s office and inputting it into the correct folder. Any
            anomaly, such as pen drips or bleeds, is not counted and is handed over
            to a poll worker to analyze and decide if it should count. This creates
            massive opportunity for improper vote adjudication. (Exh. 106 Watkins
            aff. ¶¶8 & 11).

        (2) Affiant witness (name redacted for security reasons), in his sworn
            testimony explains he was selected for the national security guard detail
            of the President of Venezuela, and that he witnessed the creation of
            Smartmatic for the purpose of election vote manipulation:

            I was witness to the creation and operation of a sophisticated electro nic
            voting system that permitted the leaders of the Venezuelan govern m ent
            to manipulate the tabulation of votes for national and local elections and
            select the winner of those elections in order to gain and maintain their
            power. Importantly, I was a direct witness to the creation and operatio n
            of an electronic voting system in a conspiracy between a compan y
            known as Smartmatic and the leaders of conspiracy with the Venezu e la n
            government. This conspiracy specifically involved President Hugo
            Chavez Frias, the person in charge of the National Electoral Council
            named Jorge Rodriguez, and principals, representatives, and person ne l
            from Smartmatic which included … The purpose of this conspiracy was

                                               30


          Case 2:20-cv-01771-PP Filed 12/03/20 Page 30 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3243 Filed 12/04/20 Page 31 of 51




              to create and operate a voting system that could change the votes in
              elections from votes against persons running the Venezu e la n
              government to votes in their favor in order to maintain control of the
              government. (Id. ¶¶6, 9, 10).

        88. Specific vulnerabilities of the systems in question that have been well document ed

  or reported include:

          A. Barcodes can overrid e the voters’ vote: As one University of Califor n ia,
             Berkeley study shows, “In all three of these machines [includ in g
             Dominion Voting Systems] the ballot marking printer is in the same
             paper path as the mechanism to deposit marked ballots into an attached
             ballot box. This opens up a very serious security vulnerability: the
             voting machine can make the paper ballot (to add votes or spoil alread y -
             case votes) after the last time the voter sees the paper, and then deposit
             that marked ballot into the ballot box without the possibility of
             detection.” (See Exh. 2, Appel Study).

          B. Voting machines were able to be connected to the internet by way of
             laptops that were obviously internet accessible. If one laptop was
             connected to the internet, the entire precinct was compromised.

          C. October 6, 2006 – Congresswom an Carolyn Maloney calls on
             Secretary of Treasury Henry Paulson to conduct an investiga t io n
             into Smartm atic based on its foreign ownership and ties to
             Venezuela. (See Exh. 15). Congresswoman Maloney wrote that “It is
             undisputed that Smartmatic is foreign owned and it has acquired Sequoia
             … Smartmatic now acknowledged that Antonio Mugica, a Venezu e la n
             businessman has a controlling interest in Smartmatica, but the compan y
             has not revealed who all other Smartmatic owners are. Id.

          D. Dominion “got into trouble” with several subsidiaries it used over
             alleged cases of fraud. One subsidiary is Smartmatic, a company “that
             has played a significant role in the U.S. market over the last decad e. ” 7
             Dominion entered into a 2009 contract with Smartmatic and provid ed
             Smartmatic with the PCOS machines (optical scanners) that were used
             in the 2010 Philippine election, the biggest automated election run by a
             private company. The automation of that first election in the Philipp ine s
             was hailed by the international community and by the critics of the
             automation. The results transmission reached 90% of votes four hours
             after polls closed and Filipinos knew for the first time who would be

    7  Voting Technology Companies in the U.S. – Their Histories and Present Contributions,
  Access Wire, (Aug. 10, 2017), available at: https://www.accesswire.com/471912/Voting-
  Technology-Companies-in-the-US--Their-Histories.
                                                31


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 31 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3244 Filed 12/04/20 Page 32 of 51




             their new president on Election Day. In keeping with local Election law
             requirements, Smartmatic and Dominion were required to provide the
             source code of the voting machines prior to elections so that it could be
             independently verified. Id.

         E. Litigation over Smartmatic “glitches” alleges they impacted the 2010
            and 2013 mid-term elections in the Philippines, raising questions of
            cheating and fraud. An independent review of the source codes used in
            the machines found multiple problems, which concluded , “The software
            inventory provided by Smartmatic is inadequate, … which brings into
            question the software credibility.”8

         F. Dominion acquired Sequoia Voting Systems as well as Premier Election
            Solutions (formerly part of Diebold, which sold Premier to ES&S in
            2009, until antitrust issues forced ES&S to sell Premier, which then was
            acquired by Dominion). This map illustrates 2016 voting machin e
            data—meaning, these data do not reflect geographic aggregation at the
            time of acquisition, but rather the machines that retain the Sequoia or
            Premier/Diebold brand that now fall under Dominion ’s market share.
            Penn Wharton Study at 16.

         G. In late December of 2019, three Democrat Senators, Warren, Klobuch a r,
            Wyden and House Member Mark Pocan wrote about their
            ‘particularized concerns that secretive & “trouble -plagued companie s” ‘
            “have long skimped on security in favor of convenience, ” in the context
            of how they described the voting machine systems that three large
            vendors – Election Systems & Software, Dominion Voting Systems, &
            Hart InterCivic – collectively provide voting machines & software that
            facilitate voting for over 90% of all eligible voters in the U.S.” (See
            Exh. 16).

         H. Senator Ron Wyden (D-Oregon) said the findings [insecurity of voting
            systems] are “yet another damning indictment of the profitee r in g
            election vendors, who care more about the bottom line than protectin g
            our democracy.” It’s also an indictment, he said, “of the notion that
            important cybersecurity decisions should be left entirely to county
            election offices, many of whom do not employ a single cybersecu r ity
            specialist.”9


    8  Smartmatic-TIM Running Out of Time to Fix Glitches, ABS-CBN News (May 4, 2010),
  available at: https://news.abs-cbn.com/nation/05/04/10/smartmatic-tim-running-out-time-f ix-
  glitches.
    9  Kim Zetter, Exclusive: Critical U.S. Election Systems Have Been Left Exposed Online Despite
  Official Denials, VICE (Aug. 8, 2019) (“VICE Election Article”), available at:

                                                32


           Case 2:20-cv-01771-PP Filed 12/03/20 Page 32 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3245 Filed 12/04/20 Page 33 of 51




      89. The House of Representatives passed H.R. 2722 in an attempt to address these

  very risks on June 27, 2019:

         This bill addresses election security through grant             programs     and
         requirements for voting systems and paper ballots.

         The bill establishes requirements for voting systems, including that
         systems (1) use individual, durable, voter-verif ied paper ballots; (2) make
         a voter’s marked ballot available for inspection and verification by the
         voter before the vote is cast; (3) ensure that individuals with disabilit ie s
         are given an equivalent opportunity to vote, including with privacy and
         independence, in a manner that produces a voter-verif ied paper ballot; (4)
         be manufactured in the United States; and (5) meet specified cybersecur it y
         requirements, including the prohibition of the connection of a voting
         system to the internet.

         See H.R. 2722.

         E. Because Dominion Senior Management Has Publicly Express e d
            Hostility to Trump and Opposition to His Election, Dominion Is Not
            Entitled to Any Presumption of Fairness, Objectivity or
            Impartiality, and Should Instead Be Treated as a Hostile Partis a n
            Political Actor.

      90. Dr. Eric Coomer is listed as the co-inventor for several patents on ballot

  adjudication and voting machine-related technology, all of which were assigned to

  Dominion.10 He joined Dominion in 2010, and most recently served as Voting Systems



  https://www.vice.com/en/article/3kxzk9/exclusive-critical-us-election-systems     have-been-left-
  exposed-online-despite-official-denials.
    10  See “Patents by Inventor Eric Coomer,” available at:
  https://patents.justia.com/inventor/eric-coomer. This page lists the following patents
  issued to Dr. Coomer and his co-inventors: (1) U.S. Patent No. 9,202,113, Ballot
  Adjudication in Voting Systems Utilizing Ballot Images (issued Dec. 1, 2015); (2) U.S.
  Patent No. 8,913,787, Ballot Adjudication in Voting Systems Utilizing Ballot Images
  (issued Dec. 16, 2014); (3) U.S. Patent No. 8,910,865, Ballot Level Security Features for
  Optical Scan Voting Machine Capable of Ballot Image Processing, Secure Ballot
  Printing, and Ballot Layout Authentication and Verification (issued Dec. 16, 2014); (4)
  U.S. Patent No. 8,876,002, Systems for Configuring Voting Machines, Docking Device
  for Voting Machines, Warehouse Support and Asset Tracking of Voting Machines (issu ed
  Nov. 4, 2014); (5) U.S. Patent No. 8,864,026, Ballot Image Processing System and

                                                33


           Case 2:20-cv-01771-PP Filed 12/03/20 Page 33 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3246 Filed 12/04/20 Page 34 of 51




  Officer of Strategy and Director of Security for Dominion.         Dr. Coomer first joined

  Sequoia Voting Systems in 2005 as Chief Software Architect and became Vice Presid ent

  of Engineering before Dominion Voting Systems acquired Sequoia.               Dr. Coome r ’ s

  patented ballot adjudication technology into Dominion voting machines sold through out

  the United States, including those used in Wisconsin. See Exh. 6 (Jo Oltmann Affidavit ).

      91. In 2016, Dr. Coomer admitted to the State of Illinois that Dominion Voting

  machines can be manipulated remotely.11 He has also publicly posted videos explain in g

  how Dominion voting machines can be remotely manipulated. See Id.12

      92. Dr. Coomer has emerged as Dominion’s principal defender, both in litigatio n

  alleging that Dominion rigged elections in Georgia and in the media. An examination of

  his previous public statements has revealed that Dr. Coomer is highly partisan and even

  more anti-Trump, precisely the opposite of what would expect from the management of

  a company charged with fairly and impartially counting votes (which is presumably why

  he tried to scrub his social media history). (See Id.)

      93. Unfortunately for Dr. Coomer, however, a number of these posts have been

  captured for perpetuity. Below are quotes from some of his greatest President Trump and

  Trump voter hating hits to show proof of motive and opportunity. (See Id).


  Method for Voting Machines (issued Oct. 21, 2014); (6) U.S. Patent No. 8,714,4 5 0,
  Systems and Methods for Transactional Ballot Processing, and Ballot Auditing (issu ed
  May 6, 2014), available at: https://patents.justia.com/inventor/eric-coomer.
    11 Jose Hermosa, Electoral Fraud: Dominion’s Vice President Warned in 2016 That Vote-
  Counting Systems Are Manipulable, The BL (Nov. 13, 2020), available at: https://thebl.com/us-
  news/electoral-fraud-dominions-vice-president-warned-in-2016-that-vote-counting-systems-are-
  manipulable.html.
    12  See, e.g., “Eric Coomer Explains How to Alter Votes in the Dominion Voting System” (Nov.
  24, 2020) (excerpt of presentation delivered in Chicago in 2017), available at:
  https://www.youtube.com/watch?v=UtB3tLaXLJE.
                                               34


           Case 2:20-cv-01771-PP Filed 12/03/20 Page 34 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3247 Filed 12/04/20 Page 35 of 51




         If you are planning to vote for that autocratic, narcissistic, fascist ass-hat
         blowhard and his Christian jihadist VP pic, UNFRIEND ME NOW! No,
         I’m not joking. … Only an absolute F[**]KI NG IDIOT could ever vote for
         that wind-bag fuck-tard FASCIST RACIST F[**]K! … I don’t give a damn
         if you’re friend, family, or random acquaintance, pull the lever, mark an
         oval, touch a screen for that carnival barker … UNFRIEND ME NOW! I
         have no desire whatsoever to ever interact with you. You are beyond hope,
         beyond reason. You are controlled by fear, reaction and bullsh[*]t. Get
         your shit together. F[**]K YOU! Seriously, this f[**]king ass-clown stand s
         against everything that makes this country awesome! You want in on that?
         You [Trump voters] deserve nothing but contempt. Id. (July 21, 2016
         Facebook post).13

      94. In a rare moment of perhaps unintentional honesty, Dr. Coomer anticipates this

  Amended Complaint and many others, by slandering those seeking to hold election

  riggers like Dominion to account and to prevent the United States’ descent into

  Venezuelan levels of voting fraud and corruption out of which Dominion was born:

         Excerpts in stunning Trump-supporter logic, “I know there is a lot of voter
         fraud. I don’t know who is doing it, or how much is happening, but I know
         it is going on a lot.” This beautiful statement was followed by, “It happens
         in third world countries, this the US, we can’t let it happen here.” Id.
         (October 29, 2016 Facebook post); (See also Exh. 6)

      95. Dr. Coomer, who invented the technology for Dominion ’s voting fraud and has

  publicly explained how it can be used to alter votes, seems to be extremely hostile to those

  who would attempt to stop it and uphold the integrity of elections that underpins the

  legitimacy of the United States government:

         And in other news… There be some serious fuckery going on right here
         fueled by our Cheeto-in-Chief stoking lie after lie on the flames of [Kris]
         Kobach… [Linking Washington Post article discussing the President ia l
         Advisory Commission on Election Integrity, of which former Kansas
         Secretary of State Kris Kobach was a member, entitled, “The voting
         commission is a fraud itself. Shut it down.”] Id. (September 14, 2017
         Facebook post.] (Id.)


    13  In this and other quotations from Dr. Coomer’s social media, Plaintiff has redacted certain
  profane terms.
                                                 35


           Case 2:20-cv-01771-PP Filed 12/03/20 Page 35 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3248 Filed 12/04/20 Page 36 of 51




       96. Dr. Coomer also keeps good company, supporting and reposting ANTI FA

  statements slandering President Trump as a “fascist ” and by extension his supporte r s,

  voters and the United States military (which he claims, without evidence, Trump will

  make into a “fascist tool”). Id. (June 2, 2020 Facebook post). Lest someone claims that these

  are “isolated statements” “taken out of context”, Dr. Coomer has affirmed that he shares

  ANTIFA’s taste in music and hatred of the United States of America, id. (May 31, 2020 Facebook

  post linking “F[**]k the USA” by the exploited), and the police. Id. (separate May 31, 2020

  Facebook posts linking N.W.A. “F[**]k the Police” and a post promoting phrase “Dead Cops”).

  Id. at 4-5.

       97. Affiant and journalist Joseph Oltmann researched ANTIFA in Colorado.              Id. at

  1. “On or about the week of September 27, 2020,” he attended an Antifa meeting which

  appeared to be between Antifa members in Colorad o Springs and Denver Colorad o, ”

  where Dr. Coomer was present. In response to a question as to what Antifa would do “if

  Trump wins this … election?”, Dr. Coomer respond ed “Don’t worry about the electio n.

  Trump is not going to win. I made f[**]king sure of that … Hahaha.” Id. at 2.

       98. By putting an anti-Trump zealot like Dr. Coomer in charge of election “Security,” and

  using his technology for what should be impartial “ballot adjudication,” Dominion has given the

  fox the keys to the hen house and has forfeited any presumption of objectivity, fairness, or even

  propriety. It appears that Dominion does not care about even an appearance of impropriety, as its

  most important officer has his fingerprints all over a highly partisan, vindictive, and personal

  vendetta against the Republican nominee both in 2016 and 2020, President Donald Trump. Dr.

  Coomer’s highly partisan anti-Trump rages show clear motive on the part of Dominion to rig the

  election in favor of Biden, and may well explain why for each of the so-called “glitches”

                                                 36


                Case 2:20-cv-01771-PP Filed 12/03/20 Page 36 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3249 Filed 12/04/20 Page 37 of 51




  uncovered, it is always Biden receiving the most votes on the favorable end of such a “glitch.”

  (Id.)

          99. In sum, as set forth above, for a host of independ ent reasons, the Wiscon s in

  election results conclud ing that Joe Biden received 20,608 more votes that Presid ent

  Donald Trump must be set aside.

                                              COUNT I

            Defendants Violated the Elections and Electors Clauses and 42 U.S.C. § 1983.

     100. Plaintiff realleges all preceding paragraphs as if fully set forth herein.

     101. The Electors Clause states that “[e]ach State shall appoint, in such Manner as the

  Legislature thereof may direct, a Number of Electors” for President. U.S. Const. art. II, §1, cl. 2

  (emphasis added). Likewise, the Elections Clause of the U.S. Constitution states that “[t]he Times,

  Places, and Manner of holding Elections for Senators and Representatives, shall be prescribed in

  each State by the Legislature thereof.” U.S. Const. art. I, § 4, cl. 1 (emphasis added).

     102. The Legislature is “‘the representative body which ma[kes] the laws of the

  people.’” Smiley v. Holm, 285 U.S. 355, 365 (1932).                Regulations for president ia l

  elections, thus, “must be in accordance with the method which the state has prescrib ed

  for legislative enactments.”     Id. at 367; see also Ariz. State Legislature v. Ariz. Indep.

  Redistricting Comm’n, 135 S. Ct. 2652, 2668 (2015).

     103. Defendants are not part of the Wisconsin Legislature and cannot exercis e

  legislative power. Because the United States Constitution reserves for the Wisco n s in

  Legislature the power to set the time, place, and manner of holding elections for the

  President and Congress, county boards of elections and state executive officers have no

  authority to unilaterally exercise that power, much less to hold them in ways that conflict


                                                   37


              Case 2:20-cv-01771-PP Filed 12/03/20 Page 37 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3250 Filed 12/04/20 Page 38 of 51




  with existing legislation.

     104. Section     I details three separate    instances   where Defendants violated        the

  Wisconsin Election Code.      First, WEC May 23, 2020 “guidance” on the treatment of

  “indefinitely confined” voters, who are exempt from Wisconsin’s photo ID require m ent

  for absentee ballot application, that directly contravened the express requirement in

  Wisconsin Election Code that clerks “shall” remove an allegedly “indefinitely confined ”

  voter if the clerk has “reliable information” that that voter is not, or is no longer,

  “indefinitely confined.”

     105. Second, the WEC’s October 18, 2016 guidance directed clerks to violate the

  express requirements of Wisconsin Statutes § 6.87(6)(d ), which states “[i]f a certificate is

  missing the address of a witness the ballot may not be counted,” when it directed clerks

  to fill in missing information on absentee ballot envelopes.

     106. Third, WEC and Wisconsin election officials violated Wisconsin Election Code,

  or acted ultra vires, insofar as they filled in missing witness or voter information on

  absentee ballots and permitted voters to cure ballots without statutory authorizatio n.

  Section II provides expert witness testimony quantifying the number of illegal or

  ineligible ballots that were counted, and lawful ballots that were not, as a result of these

  and Defendants’ other violations.

     107. A report from Dr. William Briggs, shows that there were approximately 29,594 absentee

  ballots listed as “unreturned” by voters that either never requested them, or that requested and

  returned their ballots.

     108. Evidence compiled by Matt Braynard, Exh. 3, using the National Change of Address

  (“NCOA”) Database shows that 6,207 Wisconsin voters in the 2020 General Election moved out-

                                                 38


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 38 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3251 Filed 12/04/20 Page 39 of 51




  of-state prior to voting, and therefore were ineligible. Mr. Braynard also identified 765 Wisconsin

  voters who subsequently registered to vote in another state and were therefore ineligible to vote in

  the 2020 General Election. The merged number is 6,966 ineligible voters whose votes must be

  removed from the total for the 2020 General Election.

     109. Plaintiff has no adequate remedy at law and will suffer serious and irrepara b le

  harm unless the injunctive relief requested herein is granted. Defendants have acted and ,

  unless enjoined, will act under color of state law to violate the Elections Clause.

     110. Accordingly, the results for President in the November 3, 2020 election must be

  set aside, the State of Wisconsin should be enjoined from transmitting the certified the

  results thereof, and this Court should grant the other declaratory and injunctive relief

  requested herein.

                                             COUNT II

                Governor Evers and Other Defendants Violated The Equal
               Protection Clause of the Fourteenth Amendment U.S. Const.
                             Amend. XIV & 42 U.S.C. § 1983

               Invalid Enactment of Regulations & Disparate Treatment of
                              Absentee vs. Mail-In Ballots

     111. Plaintiff refers to and incorporate by reference each of the prior paragraphs of this

  Amended Complaint as though the same were repeated at length herein.

     112. The Fourteenth Amendment of the United States Constitution provides “nor shall any

  state deprive any person of life, liberty, or property, without due process of law; nor deny

  to any person within its jurisdiction the equal protection of the laws. See also Bush v.

  Gore, 531 U.S. 98, 104 (2000) (having once granted the right to vote on equal terms, the

  State may not, by later arbitrary and disparate treatment, value one person ’s vote over the

  value of another’s). Harper v. Va. Bd. of Elections, 383 U.S. 663, 665 (1966) (“Once the
                                                  39


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 39 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3252 Filed 12/04/20 Page 40 of 51




  franchise is granted to the electorate, lines may not be drawn which are inconsistent with

  the Equal Protection Clause of the Fourteenth Amend ment. ”). The Court has held that to

  ensure equal protection, a problem inheres in the absence of specific standards to ensure

  its equal application. Bush, 531 U.S. at 106 (“The formulation of uniform rules to

  determine intent based on these recurring circumstances is practicable and, we conclud e,

  necessary.”).

     113. The equal enforcement of election laws is necessary to preserve our most basic

  and fundamental rights. The requirement of equal protection is particularly stringe nt ly

  enforced as to laws that affect the exercise of fundamental rights, including the right to

  vote.

     114. The disparate treatment of Wisconsin voters, in subjecting one class of voters to greater

  burdens or scrutiny than another, violates Equal Protection guarantees because “the right of

  suffrage can be denied by a debasement or dilution of the weight of a citizen’s vote just as

  effectively as by wholly prohibiting the free exercise of the franchise.” Reynolds v. Sims, 377

  U.S. 533, 555 (1964); Rice v. McAlister, 268 Ore. 125, 128, 519 P.2d 1263, 1265 (1975);

  Heitman v. Brown Grp., Inc., 638 S.W.2d 316, 319, 1982 Mo. App. LEXIS 3159, at *4 (Mo. Ct.

  App. 1982); Prince v. Bear River Mut. Ins. Co., 2002 UT 68, ¶ 41, 56 P.3d 524, 536-37 (Utah

  2002).

     115. In statewide and federal elections conducted in the State of Wisconsin, includ in g

  without limitation the November 3, 2020 General Election, all candidates, politica l

  parties, and voters, including without limitation Plaintiff, in having the election laws

  enforced fairly and uniformly.

     116. As set forth in Section I above, Defendants failed to comply with the requireme nt s

                                                 40


           Case 2:20-cv-01771-PP Filed 12/03/20 Page 40 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3253 Filed 12/04/20 Page 41 of 51




  of the Wisconsin Election Code and thereby diluted the lawful ballots of the Plaintiff and

  of other Wisconsin voters and electors in violation of the United States Constitut ion

  guarantee of Equal Protection. Further, Defendants enacted regulations, or issued

  guidance, that had the intent and effect of favoring one class of voters – Democr atic

  absentee voters – over Republican voters. Further, all of these invalid ly enacted rules by

  Defendant Wisconsin executive and administrative agencies, had the intent and effect of

  eliminating protections against voter fraud, and thereby enabled and facilitated the

  counting of fraudulent, unlawful and ineligible votes, which were quantified in Section

  II. Finally, Section III details the additional voting fraud and manipulation enabled by

  the use Dominion voting machines, which had the intent and effect of favoring Biden and

  Democratic voters and discriminating against Trump and Republican voters.

     117. Defendants have acted and will continue to act under color of state law to violate

  Plaintiff ’s right to be present and have actual observation and access to the electora l

  process as secured by the Equal Protection Clause of the United States Constitutio n.

  Defendants thus failed to conduct the general election in a uniform manner as required by

  the Equal Protection Clause of the Fourteenth Amendment, the corollary provisions of the

  Wisconsin Constitution, and the Wisconsin Election Code.

     118. Plaintiff seeks declaratory and injunctive relief forbidding Defendants from

  certifying a tally that includes any ballots that were not legally cast, or that were switched

  from Trump to Biden through the unlawful use of Dominion Democracy Suite software

  and devices.

     119. The Briggs analysis identified two specific errors involving unreturned mail-in ballots

  that are indicative of voter fraud, namely: “Error #1: those who were recorded as receiving

                                                41


           Case 2:20-cv-01771-PP Filed 12/03/20 Page 41 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3254 Filed 12/04/20 Page 42 of 51




  absentee ballots without requesting them;” and “Error #2: those who returned absentee ballots

  but whose votes went missing (i.e., marked as unreturned).” Clearly the dilution of lawful votes

  violates the Equal Protection clause; and the counting of unlawful votes violates the rights of

  lawful Citizens.

     120. In addition, Plaintiff asks this Court to order that no ballot processed by a countin g

  board in the Wisconsin Counties can be included in the final vote tally unless a challe n ge r

  was allowed to meaningf ully observe the process and handling and counting of the ballot,

  or that were unlawfully switched from Trump to Biden.

     121. Plaintiff has no adequate remedy at law and will suffer serious and irrepara b le

  harm unless the declaratory and injunctive relief requested herein is granted. Indeed, the

  setting aside of an election in which the people have chosen their representative is a

  drastic remedy that should not be undertaken lightly, but instead should be reserved for

  cases in which a person challenging an election has clearly established a violation of

  election procedures and has demonstrat ed that the violation has placed the result of the

  election in doubt. Wisconsin law allows elections to be contested through litigation, both

  as a check on the integrity of the election process and as a means of ensuring the

  fundamental right of citizens to vote and to have their votes counted accurately.

                                           COUNT III

                 Fourteenth Amendm ent, Amend. XIV & 42 U.S.C. § 1983

                        Denial of Due Process On The Right to Vote

     122. Plaintiff refers to and incorporate by reference each of the prior paragraphs of

  this Amended Complaint as though the same were repeated at length herein.

     123. The right of qualified citizens to vote in a state election involving federal

                                                42


           Case 2:20-cv-01771-PP Filed 12/03/20 Page 42 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3255 Filed 12/04/20 Page 43 of 51




  candidates is recognized as a fundamental right under the Fourteenth Amendment of the

  United States Constitution. Harper, 383 U.S. at 665. See also Reynolds, 377 U.S. at 554

  (The Fourteenth Amend ment protects the “the right of all qualified citizens to vote, in

  state as well as in federal elections.”). Indeed, ever since the Slaughter-House Cases, 83

  U.S. 36 (1873), the United States Supreme Court has held that the Privileges and

  Immunities Clause of the Fourteenth Amend ment protects certain rights of federal

  citizenship from state interference, including the right of citizens to vote in federal

  elections. See Twining v. New Jersey, 211 U.S. 78, 97 (1908) (citing Ex parte Yarbrou g h,

  110 U.S. 651, 663-64 (1884)). See also Oregon v. Mitchell, 400 U.S. 112, 148-49 (1970)

  (Douglas, J., concurring) (collecting cases).

     124. The fundamental right to vote protected         by the Fourteenth      Amendment is

  cherished in our nation because it “is preservative of other basic civil and political rights. ”

  Reynolds, 377 U.S. at 562. Voters have a “right to cast a ballot in an election free from

  the taint of intimid ation and fraud,” Burson v. Freeman, 504 U.S. 191, 211 (1992), and

  “[c]onf idence in the integrity of our electoral processes is essential to the functioning of

  our participatory democracy.” Purcell v. Gonzalez, 549 U.S. 1, 4 (2006) (per curiam).

     125. “Obviously included within the right to [vote], secured by the Constitution, is the

  right of qualified voters within a state to cast their ballots and have them counted ” if they

  are validly cast. United States v. Classic, 313 U.S. 299, 315 (1941). “[T]he right to have

  the vote counted” means counted “at full value without dilution or discount.” Reynold s,

  377 U.S. at 555, n.29 (quoting South v. Peters, 339 U.S. 276, 279 (1950) (Douglas, J.,

  dissenting)).




                                                  43


           Case 2:20-cv-01771-PP Filed 12/03/20 Page 43 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3256 Filed 12/04/20 Page 44 of 51




  “Every voter in a federal . . . election, whether he votes for a candidate with little chance of winning

  or for one with little chance of losing, has a right under the Constitution to have his vote fair ly

  counted, without its being distorted by fraudulently cast votes.” Anderson v. United States, 417

  U.S. 211, 227 (1974); see also Baker v. Carr, 369 U.S. 186, 208 (1962). Invalid or

  fraudulent votes debase and dilute the weight of each validly cast vote. Reynolds, 377

  U.S. at 555.

     126. The right to vote includes not just the right to cast a ballot, but also the right to have it

  fairly counted if it is legally cast. The right to vote is infringed if a vote is cancelled or diluted by

  a fraudulent or illegal vote, including without limitation when a single person votes multiple times.

  The Supreme Court of the United States has made this clear in case after case. See, e.g., Gray v.

  Sanders, 372 U.S. 368, 380 (1963) (every vote must be “protected from the diluting effect of illegal

  ballots.”); Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 196 (2008) (plurality op. of

  Stevens, J.) (“There is no question about the legitimacy or importance of the State’s interest in

  counting only the votes of eligible voters.”); accord Reynolds v. Sims, 377 U.S. 533, 554-55 &

  n.29 (1964).

     127. The right to an honest count is a right possessed by each voting elector, and to

  the extent that the importance of his vote is nullified, wholly or in part, he has been injur ed

  in the free exercise of a right or privilege secured to him by the laws and Constitution of

  the United States. Anderson, 417 U.S. at 226 (quoting Prichard v. United States, 181 F.2d

  326, 331 (6th Cir.), aff’d due to absence of quorum, 339 U.S. 974 (1950)).

     128. Practices that promote the casting of illegal or unreliable ballots or fail to contain

  basic minimum guarantees against such conduct, can violate the Fourteenth Amend ment

  by leading to the dilution of validly cast ballots. See Reynolds, 377 U.S. at 555 (“the right


                                                     44


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 44 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3257 Filed 12/04/20 Page 45 of 51




  of suffrage can be denied by a debasement or dilution of the weight of a citizen ’s vote just

  as effectively as by wholly prohibiting the free exercise of the franchise. ”).

     129. Section I details the Defendants violations of the Wisconsin Election Code .

  Section II provides estimates of the number of fraudulent, illegal or ineligible votes

  counted, and demonstrates that this number is many times larger than Biden’s margin of

  victory.

     130. Plaintiff seeks declaratory and injunctive relief enjoining Defendants from

  certifying the results of the General Election, or in the alternative, conduct a recount or

  recanvas in which they allow a reasonable number of challengers to meaningfully observe

  the conduct of the Wisconsin Board of State Canvassers and the Wisconsin county Board s

  of Canvassers and that these canvassing boards exercise their duty and authority und er

  Wisconsin law, which forbids certifying a tally that includes any ballots that were not

  legally cast, or that were switched from Trump to Biden through the unlawful use of

  Dominion Democracy Suite software and devices.

                                              COUNT IV

                                       Wide-Spread Ballot Fraud

     131. Plaintiff realleges all preceding paragraphs as if fully set forth herein.

     132. The scheme of civil fraud can be shown with the pattern of conduct that includes motive

  and opportunity, as exhibited by the high level official at Dominion Voting Systems, Eric Coomer,

  and his visceral and public rage against the current U.S. President.

     133. Opportunity appears with the secretive nature of the voting source code, and the feed of

  votes that make clear that an algorithm is applied, that reports in decimal points despite the law

  requiring one vote for one ballot.


                                                   45


             Case 2:20-cv-01771-PP Filed 12/03/20 Page 45 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3258 Filed 12/04/20 Page 46 of 51




     134. The results of the analysis and the pattern seen in the included graph strongly suggest a

  systemic, system-wide algorithm was enacted by an outside agent, causing the results of

  Wisconsin’s vote tallies to be inflated by somewhere between 3 and 5.6 percentage points.

  Statistical estimating yields that in Wisconsin, the best estimate of the number of impacted votes

  is 181,440. Id.

     135. The Reports cited above show a total amount of illegal votes identified that amount to

  318,012 or over 15 times the margin by which candidate Biden leads President Trump in the state

  of Wisconsin.

     136. The right to vote includes not just the right to cast a ballot, but also the right to have it

  fairly counted if it is legally cast. The right to vote is infringed if a vote is cancelled or diluted by

  a fraudulent or illegal vote, including without limitation when a single person votes multiple times.

  The Supreme Court of the United States has made this clear in case after case. See, e.g., Gray v.

  Sanders, 372 U.S. 368, 380 (1963) (every vote must be “protected from the diluting effect of illegal

  ballots.”); Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 196 (2008) (plurality op. of

  Stevens, J.) (“There is no question about the legitimacy or importance of the State’s interest in

  counting only the votes of eligible voters.”); accord Reynolds v. Sims, 377 U.S. 533, 554-55 &

  n.29 (1964).

     137. Plaintiff has no adequate remedy at law. Plaintiff contests the results of Wisconsin’s 2020

  General Election because it is fundamentally corrupted by fraud. Defendants intentionally violated

  multiple provisions of the Wisconsin Election Code to elect Biden and other Democratic

  candidates and defeat President Trump and other Republican candidates.




                                                     46


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 46 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3259 Filed 12/04/20 Page 47 of 51




                                       PRAYER FOR RELIEF

     138. Accordingly, Plaintiff seeks temporary restraining order instructing Defendants to de-

  certify the results of the General Election for the Office of President.

     139. Alternatively, Plaintiff seeks an order instructing the Defendants to certify the results of

  the General Election for Office of the President in favor of President Donald Trump.

     140. In the alternative, Plaintiff seeks a temporary restraining order prohibiting Defendants

  from including in any certified results from the General Election the tabulation of absentee and

  mailing ballots which do not comply with the Wisconsin Election Code, including, without

  limitation, the tabulation of absentee and mail-in ballots Trump Campaign’s watchers were

  prevented from observing or based on the tabulation of invalidly cast absentee and mail-in ballots

  which (i) lack a secrecy envelope, or contain on that envelope any text, mark, or symbol which

  reveals the elector’s identity, political affiliation, or candidate preference, (ii) do not include on

  the outside envelope a completed declaration that is dated and signed by the elector, (iii) are

  delivered in-person by third parties for non-disabled voters, or (iv) any of the other Wisconsin

  Election Code violations set forth in Section II of this Amended Complaint.

     141. Order production of all registration data, ballot applications, ballots, envelopes, etc.

  required to be maintained by law. When we consider the harm of these uncounted votes, and

  ballots not ordered by the voters themselves, and the potential that many of these unordered ballots

  may in fact have been improperly voted and also prevented proper voting at the polls, the mail

  ballot system has clearly failed in the state of Wisconsin and did so on a large scale and widespread

  basis. The size of the voting failures, whether accidental or intentional, are multiples larger than

  the margin in the state. For these reasons, Wisconsin cannot reasonably rely on the results of the


                                                   47


            Case 2:20-cv-01771-PP Filed 12/03/20 Page 47 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3260 Filed 12/04/20 Page 48 of 51




  mail vote. Relief sought is the elimination of the mail ballots from counting in the 2020 election.

  Alternatively, the electors for the State of Wisconsin should be disqualified from counting toward

  the 2020 election. Alternatively, the electors of the State of Wisconsin should be directed to vote

  for President Donald Trump.

     142. For these reasons, Plaintiff asks this Court to enter a judgment in his favor and provide

  the following emergency relief:


         1.    An order directing Governor Evers and the Wisconsin Elections Commission

               to de-certify the election results;


         2.    An order enjoining Governor Evers from transmitting the currently certified

               election results the Electoral College;


         3.    An order requiring Governor Evers to transmit certified election results that

               state that President Donald Trump is the winner of the election;


         4.    An immediate temporary restraining order to seize and impound all servers,

               software, voting machines, tabulators, printers, portable media, logs, ballot

               applications, ballot return envelopes, ballot images, paper ballots, and all

               “election materials” referenced in Wisconsin Statutes § 9.01(1)(b)11. related

               to the November 3, 2020 Wisconsin election for forensic audit and inspection

               by the Plaintiff;


         5.    An order that no votes received or tabulated by machines that were not certified

               as required by federal and state law be counted;



                                                     48


              Case 2:20-cv-01771-PP Filed 12/03/20 Page 48 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3261 Filed 12/04/20 Page 49 of 51




        6.    A declaratory judgment declaring that Wisconsin’s failed system of signature

              verification violates the Electors and Elections Clause by working a de facto

              abolition of the signature verification requirement;


        7.    A declaratory judgment declaring that currently certified election results

              violate the Due Process Clause, U.S. CONST. Amend. XIV;


        8.    A declaratory judgment declaring that mail-in and absentee ballot fraud must

              be remedied with a Full Manual Recount or statistically valid sampling that

              properly verifies the signatures on absentee ballot envelopes and that

              invalidates the certified results if the recount or sampling analysis shows a

              sufficient number of ineligible absentee ballots were counted;


        9.    A declaratory judgment declaring absentee ballot fraud occurred in violation

              of Constitutional rights, Election laws and under state law;


        10. A permanent injunction prohibiting the Governor and Secretary of State from

              transmitting the currently certified results to the Electoral College based on the

              overwhelming evidence of election tampering;


        11. Immediate production of 48 hours of security camera recordings of all voting

              central count facilities and processes in Milwaukee and Dane Counties for

              November 3, 2020 and November 4, 2020.


        12. Plaintiff further requests the Court grant such other relief as is just and proper,

              including but not limited to, the costs of this action and his reasonable attorney

              fees and expenses pursuant to 42 U.S.C. 1988.
                                                   49


             Case 2:20-cv-01771-PP Filed 12/03/20 Page 49 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3262 Filed 12/04/20 Page 50 of 51




    Respectfully submitted, this 3rd day of December, 2020.


                                             LEAD COUNSEL FOR PLAINTIFF


                                             /s Sidney Powell**
                                             Sidney Powell PC
                                             Texas Bar No. 16209700
                                             (517) 763-7499
                                             sidney@federalappeals.com

                                             Of Counsel:
                                             Julia Z. Haller (D.C. Bar No. 466921) **
                                             Brandon Johnson (D.C. 491730) **
                                             Emily P. Newman (Virginia Bar No. 84265) **

                                             2911 Turtle Creek Blvd.
                                             Suite 300
                                             Dallas, Texas 75219

                                             Howard Kleinhendler
                                             New York Bar No. 2657120
                                             Howard Kleinhendler Esquire
                                             369 Lexington Avenue, 12th Floor
                                             New York, New York 10017
                                             (917) 793-1188
                                             howard@kleinhendler.com

                                             L. Lin Wood **
                                             GA Bar No. 774588
                                             L. LIN WOOD, P.C.
                                             P.O. Box 52584
                                             Atlanta, GA 30305-0584
                                             Telephone: (404) 891-1402

                                             ** Applications for admission forthcoming




                                               50


          Case 2:20-cv-01771-PP Filed 12/03/20 Page 50 of 51 Document 9
Case 2:20-cv-13134-LVP-RSW ECF No. 57-2, PageID.3263 Filed 12/04/20 Page 51 of 51




                                     Local Counsel for Plaintiff
                                     Michael D. Dean
                                     Wis. Bar No.01019171
                                     P.O. Box 2545
                                     Brookfield, WI 53008
                                     (262) 798-8044
                                     miked@michaelddeanllc.com


                                     Daniel J. Eastman
                                     Wis. Bar No.1011433
                                     P.O. Box 158
                                     Mequon, Wisconsin 53092
                                     (414) 881-9383
                                     daneastman@me.com




                                       51


          Case 2:20-cv-01771-PP Filed 12/03/20 Page 51 of 51 Document 9
